Case 2:20-cv-01088-RRM-ARL Document 10 Filed 05/08/20 Page 1 of 2 PageID #: 116




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------x
 HEZI TORATI,

                           Plaintiff,                                   Civil Action No.
                  v.                                                    2:20-cv-01088-RRM-ARL

                                                                        STIPULATION OF
 EXPERIAN SERVICES CORP., and                                           DISCONTINUANCE
 EXPERIAN INFORMATION SOLUTIONS, INC.,

                           Defendants.

 -------------------------------------------------------------------x
          IT IS HEREBY STIPULATED AND AGREED, by the undersigned attorneys of record

 for parties that have appeared in the above-entitled action, that whereas no party hereto is an infant

 or incompetent for whom a committee has been appointed, and no person not a party has an interest

 in the subject matter of the above-entitled action, and the above-entitled action be and is hereby

 discontinued with prejudice and without costs as to any party;

         STIPULATED AND AGREED, that this Stipulation may be executed in counterparts,

 which when taken together shall constitute one complete document, signatures appearing hereon

 transmitted via facsimile or electronic means shall be deemed original and enforceable as such;

 and it is further

         STIPULATED AND AGREED, and this Stipulation may be filed with the Clerk of the

 Court without further notice.

 Dated: May 8, 2020
        New York, New York

 /s/: William J. Fallon                                        /s/: Cealagh P. Fitzpatrick
 William J. Fallon, Esq.                                       Cealagh P. Fitzpatrick
 PO Box 575                                                    JONES DAY
 Rockville Centre, NY 11571                                    250 Vesey Street
 27 William Street, Suite 1205                                 New York, New York 10281-1047
Case 2:20-cv-01088-RRM-ARL Document 10 Filed 05/08/20 Page 2 of 2 PageID #: 117




 New York, NY 10005                       Tel: (212) 326-3648
 Tel: (212) 776-9219                      Fax: (212) 755-7306
 Email: will@wjfallonlaw.com              Email: cfitzpatrick@jonesday.com
 Attorney for Plaintiff                   Attorney for Defendant
                                          Experian Information Solutions, Inc.
